PER CURIAM.
An appeal from the district court’s judgment was lodged in this court on November 17, 1964 by defendant, M. H. Racheau. The case having once been fixed for hearing on January 6, 1965, this Court, by agreement of counsel, extended the hearing date to *903January 14, 1965, due to defendant-appellant’s difficulty in obtaining an attorney to prosecute the appeal. On the date the appeal was called for argument, we allowed adequate delays for submission of briefs. No brief was submitted in behalf of appellant, nor was an appearance made within the delay or thereafter.
This court may, ex proprio motu, consider as abandoned and dismiss an appeal in a case in which the appellant has neither appeared nor filed brief prior to the date fixed for submission of the case. Uniform Rules, Courts of Appeal, Rule VII, Sec. 5 (b), 8 LSA-R.S. We hereby invoke the rule and dismiss the appeal at defendant’s costs.
Appeal dismissed.